 Case 2:21-cv-03009-AB-JEM Document 12 Filed 07/29/21 Page 1 of 1 Page ID #:41



1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10    DANIEL C. ALLISON, M.D.,                   Case No. CV 21-03009 AB (JEMx)
11                    Plaintiff,
12    v.                                         ORDER DISMISSING CIVIL ACTION
13
      CIGNA HEALTH AND LIFE
14    INSURANCE COMPANY, a
      Connecticut corporation,
15
                      Defendant.
16
17
           THE COURT has been advised that this action has been settled.
18
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
19
     costs and without prejudice to the right, upon good cause shown within 30 days, to re-
20
     open the action if settlement is not consummated. This Court retains full jurisdiction
21
     over this action and this Order shall not prejudice any party to this action.
22
23
24   Dated: July 29, 2021             _______________________________________
                                      ANDRÉ BIROTTE JR.
25                                    UNITED STATES DISTRICT JUDGE
26
27
28
                                                1.
